     Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.80 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

LONNIE MCKISSIC,

                       Plaintiff,                      Case No. 1:20-cv-526

v.                                                     Honorable Janet T. Neff

WILLIAM P. BARR et al.,

                       Defendants.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.       Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Muskegon Correctional Facility (MCF) in Muskegon, Muskegon County,

Michigan. The events about which he complains are occurring at that facility. Plaintiff sues
  Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.81 Page 2 of 14



Defendants United States Attorney General William P. Barr, Michigan Attorney General Dana

Nessel, and MDOC Director Heidi Washington and Acting Deputing Director Ken McKee.

Plaintiff alleges that his present confinement at MCF violates his right to be free of cruel and

unusual punishment as guaranteed by the Eighth Amendment. Plaintiff contends that his rights

are violated because Defendants are subjecting him to the threat and imminent danger of

contracting the deadly COVID-19 virus.

               Plaintiff is 67 years old. He states that he has a history of diabetes and hypertension.

Plaintiff alleges several facts about prison confinement generally and the specific conditions of his

confinement at MCF that would permit and even facilitate transmission of the COVID-19 virus.

Plaintiff further alleges that, on May 21, 2020, he filed a complaint with the Department of Justice

(DOJ) calling on the Civil Rights Division to investigate MDOC’s COVID-19 response. At the

time Plaintiff filed the instant complaint, he had not received a response from Defendant Barr or

anyone else from the DOJ.

               Plaintiff alleges that, “[n]o matter what steps are taken by MDOC, because of

Plaintiff’s preexisting health conditions, there is no communal correctional facility where he could

be incarcerated during the COVID-19 crisis that would be constitutional. The only relief is his

release from confinement . . . .” (Compl., ECF No. 1, PageID.6.)

               Plaintiff alleges that Defendants’ failure to release him from custody violated the

Eighth Amendment. For relief, Plaintiff seeks declaratory relief and damages. Construing his

complaint liberally, Plaintiff also seeks release from confinement.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While
                                                  2
  Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.82 Page 3 of 14



a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
  Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.83 Page 4 of 14



III.   Confinement

               Construing the complaint with all due liberality, see Haines, 404 U.S. at 520,

Plaintiff seeks release from confinement.

               The Sixth Circuit has concluded that claims regarding conditions of confinement

are properly brought under § 1983. See Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)

(“‘Petitioner in this case appears to be asserting the violation of a right secured by the federal

Constitution or laws by state prison officials. Such a claim is properly brought pursuant to 42

U.S.C. § 1983.’”). Plaintiff’s claims regarding the constitutionality of his custody in the prison

because of risks posed by COVID-19 are principally claims regarding the conditions of his

confinement. Such claims should be raised by a complaint for violation of 42 U.S.C. § 1983.

               However, to the extent Plaintiff seeks release from custody, that relief is available

only on habeas corpus review. “The Supreme Court has held that release from confinement—the

remedy petitioner[] seek[s] here—is ‘the heart of habeas corpus.’” Wilson, 2020 WL 3056217, at

*5 (quoting Preiser, 411 U.S. at 498). A challenge to the fact or duration of confinement should

be brought as a petition for habeas corpus and is not the proper subject of a civil rights action

brought pursuant to § 1983. See Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack

by a person in custody upon the legality of that custody and the traditional function of the writ is

to secure release from illegal custody).

               Thus, insofar as Plaintiff seeks release from his confinement, that relief is

unavailable in a suit brought under § 1983.

IV.    Defendant Barr

               Plaintiff alleges, under § 1983, that Defendant Barr violated his Eighth Amendment

rights presumably by failing to respond or otherwise act after receiving the complaint Plaintiff sent

to the DOJ. Section 1983 pertains only to civil rights claims against state officials. Therefore, in

                                                 4
  Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.84 Page 5 of 14



Plaintiff’s suit against Defendant Barr, a federal official, Bivens v. Six Unknown Named Agents of

the Federal Bureau of Narcotics, 403 U.S. 388 (1971), governs.

               “Under Bivens, a plaintiff must initially demonstrate (1) a challenged action

attributable to a person acting under color of federal law, and (2) conduct that deprives the party

of a constitutionally protected interest.” Left Fork Mining Co. v. Hooker, 775 F.3d 768, 774 (6th

Cir. 2014) (citing Schweiker v. Chilicky, 487 U.S. 412, 418-21 (1988)). “If those elements are

satisfied, the Court then proceeds to a two-step inquiry to ascertain whether a Bivens damages

remedy should be inferred.” Left Fork, 775 F.3d at 774 (citing Wilkie v. Robbins, 551 U.S. 537,

550 (2007)).

               “A Bivens remedy is available only if (1) there are no ‘alternative, existing

process[es]’ for protecting a constitutional interest and, (2) even in the absence of an alternative,

there are no ‘special factors counselling hesitation before authorizing a new kind of federal

litigation.’” Left Fork, 775 F.3d at 774 (quoting Wilkie, 551 U.S. at 550). “When the design of a

Government program suggests that Congress has provided what it considers adequate remedial

mechanisms for constitutional violations that may occur in the course of its administration, we

have not created additional Bivens remedies.” Schweiker, 487 U.S. at 423. Thus, “[s]o long as the

plaintiff had an avenue for some redress, bedrock principles of separation of powers foreclosed

judicial imposition of a new substantive liability.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 69

(2001) (citation omitted).

               Plaintiff fails to make specific factual allegations against Defendant Barr other than

his claim that Defendant Barr failed to conduct an investigation or respond to his DOJ complaint.

Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New



                                                 5
  Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.85 Page 6 of 14



York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th

Cir. 2009). A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;

Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendant Barr engaged

in any active unconstitutional behavior. Accordingly, he fails to state a claim against Defendant

Barr.

V.      Eighth Amendment

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.



                                                6
  Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.86 Page 7 of 14



               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

               Plaintiff claims that, at MCF, he is in a high degree of danger of contracting

COVID-19. The Court notes that as of the date that this opinion is being written, there are no

confirmed cases of prisoners with COVID-19 at MCF. See MDOC, Total Confirmed Prisoner and

Staff Cases to Date by Location, MDOC Response and Information on Coronavirus (COVID-19),

https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-

19-250f43144337 (last visited June 24, 2020). Moreover, the Court notes that the MDOC has

taken extraordinary measures to limit the threat posed by COVID-19. These measures include:

       Personal Protective Equipment, cleaning and mitigation measures
         Michigan State Industries has produced masks for all prisoners and correctional
          facility staff to wear. Each employee and prisoner received three masks each
          and the masks can be laundered and worn again. Facility staff are also permitted
          to bring their own PPE, such as masks, gloves and gowns. Staff are expected
          to wear their mask during their entire shift and prisoners are expected to also
          wear their masks at all times, except while eating, sleeping or showering.
          Michigan State Industries is also manufacturing gowns, protective eyewear and
          protective suits.
        All MDOC staff transporting a prisoner on or off grounds are required to be
          dressed in full personal protective equipment (PPE), which is available for those
          employees.
        All facilities have received approval from the regional sanitation officer to use
          bleach during facility cleaning. Facilities have enhanced cleaning efforts and
          cleaning products are available to clean commonly-used areas and phones
          before and after use. Cleaning efforts have been doubled at facilities with
          vulnerable prisoner populations. We have increased our production of soap and
          ensured that all prisoner areas and bathrooms have plentiful access to soap.
          Soap has been distributed to prisoners and prisoners have been told that if they
          need more soap they only need to ask. Additional soap will be provided at no

                                                  7
Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.87 Page 8 of 14



        charge. CDC posters detailing proper hygiene practices have been posted in
        correctional facilities and have also been recreated digitally so they play on TV
        screens throughout our facilities. These are the same posters you will see in
        your community and throughout State of Michigan office buildings.
       Movements have been modified to help facilitate social distancing and the
        number of prisoners attending classes and meals has been reduced so prisoners
        can be seated farther apart. Prisoners and staff are frequently reminded of the
        need for social distancing and prisoners are instructed not to gather in groups
        on the yard. Activities such as basketball and weight pit have been suspended
        to encourage social distancing, as well. There are also markers and cones set
        up for med lines and in the chow hall as a visual reference for prisoners on how
        far apart they should stand.
       The department has been leading the nation when it comes to consistent testing
        of the prisoner population when they have symptoms. Following the
        completion Friday, May 22, of testing prisoners at Michigan Reformatory in
        Ionia for COVID-19, the Michigan Department of Corrections has completed
        its goal of testing every prisoner in its system.

    Visits and Transfers
     Visitation at facilities statewide was suspended as of March 13.
     The department worked with communication vendors GTL and JPay to provide
       enhanced services for prisoners to communicate with family and friends during
       the period without visits. JPay is continuing to offer two free stamps per week
       and a 10% discount on stamps through June 30, 2020. GTL’s internet and
       mobile fees are reduced with the regular $2.95 transaction fee reduced to $1.95
       and the $1.95 transaction fee reduced to $0.95. JPay had also offered two free
       stamps per week through June 2, 2020. GTL provided one free, five-minute
       phone call every seven days for the first two weeks of May 2020 and, for the
       entire month of May, GTL reinstated the internet and mobile fees with reduced
       rates. We will continue to work with the companies on anything else they may
       be willing to provide.
     In connection with visitation suspension, face-to-face college classes at all
       facilities have also been suspended effective immediately. The MDOC will
       work with higher education institutions willing and able to deliver classes as
       correspondence courses. Core programming and school classes taught by
       MDOC staff will continue.
     Outside contractors for substance abuse programming will be allowed inside
       and will be screened upon entry per the screening protocol. Attorney visits will
       continue to be authorized.
     During this time, transfers of prisoners or staff between facilities will not be
       authorized without the approval of the Assistant Deputy Director or higher.
     The department issued protocol to all county sheriff offices to offer guidance
       on screening and other preventative measures.




                                             8
Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.88 Page 9 of 14



    Quarantine and Care of Sick Prisoners
     Facility healthcare staff will meet with prisoners who have presented with
      symptoms of coronavirus. The MDOC does not make the diagnosis of the
      coronavirus. The department is following the Michigan Department of Health
      and Human Services protocol. If a prisoner has symptoms and meets the criteria
      for testing, the MDOC can test the prisoner.
     Prisoners who test positive for the virus are isolated from the general population
      and any prisoners or staff they have had close contact with are identified and
      notified of the need to quarantine.
     Prisoners who test positive will be transferred to one of the department’s
      designated quarantine units at either G. Robert Cotton Correctional Facility,
      Carson City Correctional Facility or the former Maxey Annex, which is located
      near Woodland Center Correctional Facility. The Maxey Annex previously
      housed juvenile offenders under the jurisdiction of MDHHS, prior to its closure,
      and the MDOC had been working to convert it to a training site. These units
      are in buildings that are completely separated from each of the correctional
      facilities. They have limited movement and access to these units is extremely
      limited. Only a small number of designated staff work in the unit in 12-hour
      shifts to limit the number of people entering. Those staff members report
      directly to the unit and do not enter the main correctional facility. Prisoners
      transferred to the unit also stay on the unit and do not enter any other areas of
      the prison.
     Prisoners who have been identified as having close contact with another
      prisoner who tests positive, but have not tested positive for the virus themselves,
      will be isolated from the general population at their facility for the 14-day
      quarantine period.
     Co-pays for prisoners who need to be tested for COVID-19 have been waived.
     Prisoners have been urged to notify healthcare if they are sick or experiencing
      symptoms of illness so they can be evaluated. Prisoners who require outside
      medical attention will be transported to an area hospital for treatment.

    Recovery
     Prisoners are considered in step-down status when they no longer have
       symptoms, are no longer considered contagious and have been medically
       cleared by our chief medical officer.
     A unit has also been established at Central Michigan Correctional Facility for
       recovered prisoners who previously tested positive for the virus. These
       prisoners are considered officially recovered by the Michigan Department of
       Health and Human Services, have no symptoms, are not considered contagious,
       have been medically cleared by the MDOC’s chief medical officer, and must
       test negative before they are moved to the unit at Central. Not all of the
       prisoners coming to Central’s unit will come from Gus Harrison Correctional
       Facility’s step-down unit. With the number of prisoners who are placed at the
       COVID positive units at Macomb Correctional Facility, G. Robert Cotton
       Correctional Facility and Carson City Correctional Facility, not all will move
       to Gus Harrison Correctional Facility, given there are only 120 beds in the

                                             9
 Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.89 Page 10 of 14



           facility’s step-down unit. It is possible prisoners will come from other
           locations, but ONLY if they have since tested negative, and it has been 30 days
           at least since the onset of their symptoms. The department is NOT sending
           COVID-19 positive prisoners to Central.

       Parole Information
        The MDOC Parole Board continues to hold parole hearings and is reviewing all
          eligible cases to determine prisoners who can be safely released at this time. In
          addition, the department will begin holding remote public Parole Board
          hearings for parolable life sentence and clemency cases. You can find more
          information on scheduled hearings and how to participate here.
        The department continues to review individual cases and the Parole Release
          Unit is working to process parole releases for prisoners with positive parole
          decisions as quickly and safely as possible.
        We are no longer allowing parole representatives to enter correctional facilities
          for parole hearings as an additional step to limit the potential introduction of
          illness.    However, individuals designated by a prisoner as a parole
          representatives should contact the facility where the prisoner is being housed to
          find out about options to call in for the hearing.
        The Parole Board is aware that prisoners do not have access to certain
          programming and the Board is taking that into consideration. If there are
          changes in the prisoner’s case, the prisoner will be notified directly.
        We continue to monitor the prisoner population, our parole and probation
          population and the parole process as this pandemic continues, in order to
          consider all options to ensure the safety of offenders under our supervision.
        All of our paroles are done with public safety in mind. The Parole Board looks
          at each individual on a case-by-case basis and will only grant a parole if they
          believe that person will not be a harm to society.
        All prisoners set to parole must take a COVID-19 test before being released.
          The MDOC is working to expedite the parole release of those individuals who
          can safely and legally be released at this time. There are a number of steps that
          are included in the parole release process, which now includes testing for
          COVID-19 to ensure the individual will not pose a risk to loved ones or the
          community upon release. As a result, a limited number of parole dates may be
          changed to accommodate these processes. If a prisoner tests positive they will
          not parole until they are cleared by healthcare, which is at least 14 days from
          the onset of symptoms. Prisoners who test negative will be paroled as
          scheduled.

(Id.) In addition, on May 22, 2020, the MDOC issued a press release, indicating that it had

completed testing of every prisoner in the 29-prison system in less than 15 days. See MDOC Press

Release,     https://www.michigan.gov/corrections/0,4551,7-119-1441_26969-529997--,00.html

(last visited June 24, 2020). Further, the MDOC issued a COVID-19 DOM on April 8, 2020, and


                                               10
 Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.90 Page 11 of 14



issued a revised DOM on the subject on May 26, 2020, see MDOC DOM 2020-30R2 (eff. May

26, 2020), and again on May 27, 2020, see MDOC DOM 2020-30R3 (eff. May 27, 2020) (serially

outlining specific precautions to be taken by staff members, including the use of personal

protective equipment and hand sanitizer).

               In light of the nonexistent levels of infection at MCF and the significant measures

undertaken by Defendants to secure prisoner safety and prevent infection, Plaintiff cannot show

that Defendants have been deliberately indifferent to his serious risk of physical harm. While the

Court is sympathetic to Plaintiff’s general concern about the COVID-19 virus, speculation about

the mere possibility that he will become infected by the virus does not rise to the level of an Eighth

Amendment violation. Thus, Plaintiff fails to state a claim for relief—either for declaratory relief

or for damages—against Defendants Washington, McKee, and Nessel.

VI.    Pending Motions

               Plaintiff has filed motions for a preliminary injunction and declaratory relief

(ECF No. 4), and for praecipe (ECF No. 6).

       A.      Preliminary injunction and Declaratory Relief

               In addition to his complaint, Plaintiff has filed what he has titled an “emergency

motion for preliminary injunction and declaratory relief.” (ECF No. 4, PageID.27.) As explained

above, Plaintiff has failed to state a claim entitling him to declaratory relief. For the reasons

described below, the Court will also deny Plaintiff’s request for a preliminary injunction.

               Preliminary injunctions are “one of the most drastic tools in the arsenal of judicial

remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson Trust PLC v.

ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). The issuance of preliminary

injunctive relief is committed to the discretion of the district court. See Ne. Ohio Coal. v.



                                                 11
 Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.91 Page 12 of 14



Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader v. Blackwell, 230 F.3d 833, 834

(6th Cir. 2000).

               In exercising that discretion, a court must consider whether plaintiff has established

the following elements: (1) a strong or substantial likelihood of success on the merits; (2) the

likelihood of irreparable injury if the preliminary injunction does not issue; (3) the absence of harm

to other parties; and (4) the protection of the public interest by issuance of the injunction. Id.

These factors are not prerequisites to the grant or denial of injunctive relief, but factors that must

be “carefully balanced” by the district court in exercising its equitable powers. Frisch’s Rest., Inc.

v. Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also S. Galzer’s Distribs. of Ohio, LLC

v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017) (“[T]hese are factors to be balanced,

not prerequisites to be met.”); National Viatical, Inc. v. Universal Settlements Int’l, Inc., 716 F.3d

952, 956 (6th Cir. 2013) (same); Ne. Ohio Coal., 467 F.3d at 1009 (same). Moreover, where a

prison inmate seeks an order enjoining state prison officials, the court is required to proceed with

the utmost care and must recognize the unique nature of the prison setting. See Glover v. Johnson,

855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d 432, 438 n.3 (6th Cir. 1984). The

party seeking injunctive relief bears a heavy burden of establishing that the extraordinary and

drastic remedy sought is appropriate under the circumstances. See Overstreet v. Lexington-Fayette

Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v. Cheker Oil Co., 573 F.2d 921,

925 (6th Cir. 1978).

               Under controlling Sixth Circuit authority, Plaintiff’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or substantial

likelihood of success on the merits of his section 1983 action. NAACP v. Mansfield, 866 F.2d 162,




                                                 12
 Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.92 Page 13 of 14



167 (6th Cir. 1989). Because Plaintiff has failed to state claims for relief, he certainly has not

shown a strong likelihood of success on the merits.

                  Second, although COVID-19 infection carries the risk of causing irreparable harm,

Plaintiff has failed to show that he is subject to any risk, much less a significant risk, of COVID-

19 infection under the present circumstances. Therefore, Plaintiff’s allegations fail to demonstrate

irreparable harm that is avoidable only by a preliminary injunction.

                  Finally, the interests of identifiable third parties and the public at large weigh

against an injunction. Decisions concerning prison security are vested in prison officials, in the

absence of a constitutional violation. Any interference by the federal courts in the administration

of state prisons is necessarily disruptive. The public welfare therefore militates against the

issuance of extraordinary relief in the prison context, absent a sufficient showing of a violation of

constitutional rights. See Glover, 855 F.2d at 286-87. That showing has not been made here.

Accordingly, Plaintiff’s motion for preliminary relief will be denied.

       B.         Motion to Schedule Hearing

                  The Court has determined that a hearing is not necessary to resolve the issues raised

by Plaintiff’s complaint. Accordingly, his motion for praecipe, requesting a hearing (ECF No. 6),

will be denied.

                                              Conclusion

                  Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will also deny Plaintiff’s

pending motions. The Court must next decide whether an appeal of this action would be in good

faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601,

611 (6th Cir. 1997). The Court does not certify that an appeal would not be in good faith.

                                                   13
 Case 1:20-cv-00526-JTN-SJB ECF No. 9 filed 06/29/20 PageID.93 Page 14 of 14



               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.


               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and judgment consistent with this opinion will be entered.



Dated:    June 29, 2020                               /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 14
